Title: Enclosure: William Short to Gouverneur Morris, 21 September 1792
From: Short, William
To: Morris, Gouverneur


The Hague, September 21, 1792. “I answered by the last post yours of the 12th. recd. that day & since that I am without hearing from you. The commissaries have acknowleged in their letter to our bankers the reciept of the draught for 1,625,000 florins, & say they will credit the U.S. therefore. I flatter myself however they mean for the value of the florins viz 6,000,000 livres & not the florins themselves—but as this value was settled by you & remains only between you & them I hope & trust you will see that it is done—for you will easily see the difference here-after of being credited at present for the florins instead of the livres. I am anxious to learn this from you expressly—there is no time to be lost & you certainly after having carried the business to that stage cannot think of leaving it in that embarassment from any new discovery made in the nature of your powers. You must necessarily have too full a conviction of the impropriety of such a proceeding & the disadvantage which would result to the U.S. there from. It is therefore merely by way of supererogation that I write to the commissaries of the treasury this evening to require that it shd. be done if by any unaccountable circumstance, you should persist in dropping the business there as a part of your last letter might be construed to indicate. The times are now so pressing that it might be unsafe to await your answer, before writing to the commissaries, with whom you know I have ceased all correspondance, since your arrival at Paris & taking up that business which I really thought with you an appendage of your mission. I in-close you the letter open for your perusal & shd. as I still flatter myself the object of it have been settled by you, then you may suppress it or return it to me as you think proper—it is written I repeat it only by way of precaution which I flatter myself may be useless. I shall never cease lamenting the fair opportunity which has been allowed to pass—but at present it is indispensable to make the best use of the case as it stands—& which will certainly suffer if you have abruptly withdrawn your ministry, as might be apprehended from yr. late letter if it were possible to suppose you wd. leave such a business unsettled.”
